DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/1/2021 and 07/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The claim objections to claim 1 has been withdrawn in light of the instant amendment to claims.
The 112(b) rejection to claim(s) 8 and 18 have been withdrawn in light of the instant amendment to claims.
Applicant's arguments filed on 07/27/2022 have been fully considered but they are not persuasive.
The Applicant argues that the cited reference in combination do not disclose limitations in claim 1, a method that "access[es] the volume snapshot to determine a plurality of extents for the first file, ... creat[es] a first container file associated with the first file, wherein the first container file comprises a plurality of extent entries, wherein each extent entry corresponds to an extent of the first file; transmit[s] the first container file to a coordinating worker node selected from a plurality of worker nodes.". The Office respectfully disagree.
Specifically, Kottomtharayil ([0007, 0009, 0070, 0084) disclose a primary storage device be scanned to identify the files to be backed up. Primary data can include files, volumes, extents, or any other hierarchies or organizations. Strasser ([0015, 0049]) disclose file segments does not exceed the segmentation threshold, files been segmented and sorted list of files and file segments), and Garimella (abstract, [0009, 0026,0029]) discloses master node and application worker nodes and performing backup and data transmission. The combination of Kottomtharayil, Strasser, and Garimella disclose the limitation of claim 1. The same argument applies to both independent claims: claim 1 and claim 11. 
Applicant’s arguments for dependent claims  2-10 and 12-20 are based on their respective base independent claims 1 and 11, which are addressed above.
Claim Objections
Claim 12 objected to because of the following informalities: 
Claim 12 recites “The system of claim 11, wherein the plurality of operations further comprises: creating a a second container file associated with a second file of the plurality of files stored on the primary data storage device, wherein the second container file comprises a plurality of extent entries, wherein each extent entry corresponds to an extent of the second file”. The Examiner respectfully notes that there is an extra “a” in the claim limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9, 11-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil et al. (US 20190324661 A1), in view of Strasser et al. (US 20030126247 A1), further in view of Garimella et al. (US 20070214196 A1). 
Regarding Claim 1, Kottomtharayil teaches
A method for backing up file system data as a plurality of extents, the method comprising: 
(Kottomtharayil [0007] a primary storage device is often scanned a first time to identify the files that should be backed up according to a backup storage policy. [0070] It can be useful in performing certain tasks to organize the primary data 112 into units of different granularities. In general, primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects.)
causing a volume snapshot of a primary data storage device to be created, wherein the primary data storage device stores primary data in a plurality of files; (Kottomtharayil [0009]  the system may scan primary storage to identify files to perform a backup copy operation on and, during the same scanning session, identify files to perform an archive operation on. [0084] in one embodiment a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116.)
Kottomtharayil does not teach 
in response to determining that a first file from the plurality of files meets or exceeds a predetermined file size threshold: accessing the volume snapshot to determine a plurality of extents for the first file, wherein each extent comprises a portion of the data for the first file and less than all of the data for the first file; creating a first container file associated with the first file, wherein the first container file comprises a plurality of extent entries, wherein each extent entry corresponds to an extent of the first file; 
However, Strasser teaches 
in response to determining that a first file from the plurality of files meets or exceeds a predetermined file size threshold: (Strasser [0015]  The method further comprises splitting files that exceed the segmentation threshold value into file segments)
accessing the volume snapshot to determine a plurality of extents for the first file, wherein each extent comprises a portion of the data for the first file and less than all of the data for the first file; (Strasser [0015] each of the file segments does not exceed the segmentation threshold value.) (i.e. file split into segments/extents, each extent is a portion of the data for the file and less than all of the data for the file)
creating a first container file associated with the first file, wherein the first container file comprises a plurality of extent entries, wherein each extent entry corresponds to an extent of the first file; (Strasser [0049] After File1 and File2 have been segmented, both the small files and file segments are sorted into a list in descending order based on size. FIG. 3B illustrates the sorted list of files and file segments. It can be clearly seen that File1 is now split into two file segments File1a and File1b each of the size of 6 megabytes (together comprising the full File1 of 12 megabytes). Likewise, File2 is now split into two file segments File2a and File2b (together comprising the full File2 of 10 megabytes).(list is the container file, file segments corresponds to extent of the file)
Kottomtharayil and Strasser are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kottomtharayil and Strasser before him or her to modify the Kottomtharayil’s system with Strasser’s teaching. The motivation for doing so would be (Strasser [0002, 0015]) an improved computer data backup system particularly suited to the backup of data stored in large-scale computer systems using parallel backup techniques by splitting files that exceed the segmentation threshold value into file segments
Kottomtharayil-Strasser does not teach 
transmitting the first container file to a coordinating worker node selected from a plurality of worker nodes, wherein the coordinating worker node coordinates backup and restoration operations among the plurality of worker nodes in communication with a client computing device associated with the primary data storage device; and in response to receiving an instruction to transmit the plurality of extents to the plurality of worker nodes, transmitting the plurality of extents to the plurality of worker nodes, wherein at least a first extent of the plurality of extents is transmitted to a first worker node and at least a second extent of the plurality of extents is transmitted to a second worker node.  
	However, Garimella teaches 
transmitting the first container file to a coordinating worker node selected from a plurality of worker nodes, wherein the coordinating worker node coordinates backup and restoration operations among the plurality of worker nodes in communication with a client computing device associated with the primary data storage device; (Garimella abst: A master node (backup host) acts as the initiator, coordinator, controller, and possibly as primary console for the entire backup and restore operation. All other worker application hosts and/or worker backup hosts operate as worker nodes and perform various backup and restore steps as directed by the master node. [0009] Each data item to be restored is identified by a data item identifier. The master device initially provides the slave device with a list of data item identifiers.)
and in response to receiving an instruction to transmit the plurality of extents to the plurality of worker nodes, transmitting the plurality of extents to the plurality of worker nodes, wherein at least a first extent of the plurality of extents is transmitted to a first worker node and at least a second extent of the plurality of extents is transmitted to a second worker node. (Garimella [0026] The master node federates the backup application by creating a group structure on the backup server that captures application data-layout information. All other hosts simply back up their respective data into the group as instructed by the master node. The backup objects may be files, image, API objects or any other objects supported by a storage management server, e.g. IBM Tivoli Storage Manager.  [0029] FIG. 1B illustrates the backup transfer from the data layout of application hosts 122 into the group structure on a backup host 124 and on to a storage server 126 for an exemplary embodiment of the invention. Essentially, the application hosts 122 (e.g. worker application hosts 106A-106C of FIG. 1A) operating as application worker nodes, under direction from the backup host 124 (e.g. master backup host 104 of FIG. 1A), operating as the master node, participate in creating a point-in-time (snapshot) backup of their respective local data 128A-128C to the group structure 130 on the backup host 124 (which may optionally include one or more supporting backup worker nodes, e.g. worker backup host 110 of FIG. 1A). The point-in-time backups of the local backups 128A-128C in the group structure 130 may then be validated by the backup host(s) 124 (again, optionally supported by one or more additional backup worker nodes))
	Kottomtharayil, Strasser and Garimella are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kottomtharayil, Strasser and Garimella before him or her to modify the Kottomtharayil-Strasser’s system with Strasser’s teaching. The motivation for doing so would be to (Garimella [0013]) distribute the backup workload to other dedicated worker backup hosts (one type of worker node) in order to minimize the impact to the production environment.
Regarding Claim 2, Kottomtharayil, Strasser and Garimella teach
The method of claim 1, further comprising: creating a second container file associated with a second file of the plurality of files stored on the primary data storage device, wherein the second container file comprises a plurality of extent entries, wherein each extent entry corresponds to an extent of the second file.  (Strasser [0014] The control program splits files stored on the file source into file segments [0034] As used herein, the term "computer file" or "file" includes, but is not limited to, files stored in a computer's memory, such files may include data, programs, logs, or other types of information used in a computer environment. Furthermore, the term shall include data fathered as snapshots of a computer system status.  [0049] After File1 and File2 have been segmented, both the small files and file segments are sorted into a list in descending order based on size. FIG. 3B illustrates the sorted list of files and file segments. It can be clearly seen that File1 is now split into two file segments File1a and File1b each of the size of 6 megabytes (together comprising the full File1 of 12 megabytes). Likewise, File2 is now split into two file segments File2a and File2b (together comprising the full File2 of 10 megabytes)(i.e. list is the container file, file segments corresponds to extent of the file)
Regarding Claim 6, Kottomtharayil, Strasser and Garimella teach
The method of claim 1, further comprising: receiving the plurality of extents from the plurality of worker nodes during a restore operation, wherein the first extent is received from the first worker node and the second extent is received from the second worker node; (Garimella [0013] federated backup system and method for the coordination and synchronization of backup and restore operations among a plurality of nodes (one or more worker application hosts and/or one or more worker backup hosts) to ensure data consistency. [0025] The master node acts as the initiator, coordinator, controller, and possibly as primary console for the entire backup and restore operation. All other worker application hosts and worker backup hosts function as the worker nodes and perform various backup and restore steps as directed by the master node.) 
and reconstructing the first file from the plurality of extents. (Strasser [0065] When splitting a file into file segments, a file header is affixed to each file segment. Some information in the affixed file header may be manipulated in order to be consistent with the file segment attributes. Specifically, the file size field in affixed file header should refer to the total size of a file segment. Otherwise, the file size field in a file segment should be set to the segmentation threshold. In order to restore files, a restore program should seek the first segment of a file, i.e., the file segment with an offset equal to zero. Similarly, a header will be attached to data respective of incremental backup process, or to snapshot data. This will make such data readily available and locatable when restore is necessary.) (i.e. restore/reconstruct the file from the segments/extents)
Regarding Claim 7, Kottomtharayil, Strasser and Garimella teach
The method of claim 1, wherein: a size of each extent from the plurality of extents is less than the predetermined file size threshold. (Strasser [0015] each of the file segments does not exceed the segmentation threshold value.) (i.e. file split into segments/extents, each extent is a portion of the data for the file and less than predetermined file size threshold)
Regarding Claim 8, Kottomtharayil, Strasser and Garimella teach
The method of claim 1, wherein the plurality of extents is transmitted concurrent to corresponding worker nodes of the plurality of worker nodes. (Garimella [0030] The master node is the single point of control…This enables the synchronization required for the coordination of a larger piece of work, such as a backup and restore process)  [0043] As previously described in FIG. 1, a master node acts as the initiator, coordinator, controller and possibly the primary console for the entire backup and restore operation. All other worker application hosts (and possibly additional worker backup hosts) act as the worker nodes and perform various backup and restore steps as directed by the master node. )
Regarding Claim 9, Kottomtharayil, Strasser and Garimella teach
The method of claim 1, wherein at least one worker node of the plurality of worker nodes 
(Garimella [0043] As previously described in FIG. 1, a master node acts as the initiator, coordinator, controller and possibly the primary console for the entire backup and restore operation. All other worker application hosts (and possibly additional worker backup hosts) act as the worker nodes. [0049] The master node provides instructions to each worker node regarding which data to backup and where to place the data on the storage server) (i.e. the worker nodes implement the instruction from coordinating node to place data on the storage server, placing data on storage server is the function of the media agent on the worker nodes)
comprises a media agent configured to update a media agent index based on a corresponding extent of the plurality of extents, wherein the media agent index comprises information for restoring the corresponding extent from a secondary storage device in communication with the media agent. (Kottomtharayil [0118] the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108.)
Regarding Claim 11, Kottomtharayil teaches
A system for backing up file system data as a plurality of extents, the system comprising: one or more computer processors that, having executed computer-executable instructions, configure the system to perform a plurality of operations comprising: (Kottomtharayil [0007] a primary storage device is often scanned a first time to identify the files that should be backed up according to a backup storage policy. [0070] It can be useful in performing certain tasks to organize the primary data 112 into units of different granularities. In general, primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects.)
causing a volume snapshot of a primary data storage device to be created, wherein the primary data storage device stores primary data in a plurality of files; (Kottomtharayil [0009]  the system may scan primary storage to identify files to perform a backup copy operation on and, during the same scanning session, identify files to perform an archive operation on. [0084] in one embodiment a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116.)
Kottomtharayil does not teach 
in response to determining that a first file from the plurality of files meets or exceeds a predetermined file size threshold: creating a first container file associated with the first file, wherein the first container file comprises a plurality of extent entries, wherein each extent entry corresponds to an extent of the first file; accessing the volume snapshot to determine a plurality of extents for the first file, wherein each extent comprises a portion of the data for the first file and less than all of the data for the first file; 
However, Strasser teaches 
in response to determining that a first file from the plurality of files meets or exceeds a predetermined file size threshold:  (Strasser [0015]  The method further comprises splitting files that exceed the segmentation threshold value into file segments) creating a first container file associated with the first file, wherein the first container file comprises a plurality of extent entries, wherein each extent entry corresponds to an extent of the first file; (Strasser [0049] After File1 and File2 have been segmented, both the small files and file segments are sorted into a list in descending order based on size. FIG. 3B illustrates the sorted list of files and file segments. It can be clearly seen that File1 is now split into two file segments File1a and File1b each of the size of 6 megabytes (together comprising the full File1 of 12 megabytes). Likewise, File2 is now split into two file segments File2a and File2b (together comprising the full File2 of 10 megabytes).(list is the container file, file segments corresponds to extent of the file) accessing the volume snapshot to determine a plurality of extents for the first file, wherein each extent comprises a portion of the data for the first file and less than all of the data for the first file;  (Strasser [0015] each of the file segments does not exceed the segmentation threshold value.) (i.e. file split into segments/extents, each extent is a portion of the data for the file and less than all of the data for the file)
Kottomtharayil and Strasser are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kottomtharayil and Strasser before him or her to modify the Kottomtharayil’s system with Strasser’s teaching. The motivation for doing so would be (Strasser [0002, 0015]) an improved computer data backup system particularly suited to the backup of data stored in large-scale computer systems using parallel backup techniques by splitting files that exceed the segmentation threshold value into file segments
Kottomtharayil-Strasser does not teach 
transmitting the first container file to a coordinating worker node selected from a plurality of worker nodes, wherein the coordinating worker node coordinates backup and restoration operations among the plurality of worker nodes in communication with a client computing device associated with the primary data storage device; and in response to receiving an instruction to transmit the plurality of extents to the plurality of worker nodes, transmitting the plurality of extents to the plurality of worker nodes, wherein at least a first extent of the plurality of extents is transmitted to a first worker node and at least a second extent of the plurality of extents is transmitted to a second worker node.  
	However, Garimella teaches 
transmitting the first container file to a coordinating worker node selected from a plurality of worker nodes, wherein the coordinating worker node coordinates backup and restoration operations among the plurality of worker nodes in communication with a client computing device associated with the primary data storage device;  (Garimella abst: A master node (backup host) acts as the initiator, coordinator, controller, and possibly as primary console for the entire backup and restore operation. All other worker application hosts and/or worker backup hosts operate as worker nodes and perform various backup and restore steps as directed by the master node. [0009] Each data item to be restored is identified by a data item identifier. The master device initially provides the slave device with a list of data item identifiers.) and in response to receiving an instruction to transmit the plurality of extents to the plurality of worker nodes, transmitting the plurality of extents to the plurality of worker nodes, wherein at least a first extent of the plurality of extents is transmitted to a first worker node and at least a second extent of the plurality of extents is transmitted to a second worker node. (Garimella [0026] The master node federates the backup application by creating a group structure on the backup server that captures application data-layout information. All other hosts simply back up their respective data into the group as instructed by the master node. The backup objects may be files, image, API objects or any other objects supported by a storage management server, e.g. IBM Tivoli Storage Manager.  [0029] FIG. 1B illustrates the backup transfer from the data layout of application hosts 122 into the group structure on a backup host 124 and on to a storage server 126 for an exemplary embodiment of the invention. Essentially, the application hosts 122 (e.g. worker application hosts 106A-106C of FIG. 1A) operating as application worker nodes, under direction from the backup host 124 (e.g. master backup host 104 of FIG. 1A), operating as the master node, participate in creating a point-in-time (snapshot) backup of their respective local data 128A-128C to the group structure 130 on the backup host 124 (which may optionally include one or more supporting backup worker nodes, e.g. worker backup host 110 of FIG. 1A). The point-in-time backups of the local backups 128A-128C in the group structure 130 may then be validated by the backup host(s) 124 (again, optionally supported by one or more additional backup worker nodes))
	Kottomtharayil, Strasser and Garimella are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kottomtharayil, Strasser and Garimella before him or her to modify the Kottomtharayil-Strasser’s system with Strasser’s teaching. The motivation for doing so would be to (Garimella [0013]) distribute the backup workload to other dedicated worker backup hosts (one type of worker node) in order to minimize the impact to the production environment.
Regarding Claim 12, Kottomtharayil, Strasser and Garimella teach
The system of claim 11, wherein the plurality of operations further comprises: creating a a second container file associated with a second file of the plurality of files stored on the primary data storage device, wherein the second container file comprises a plurality of extent entries, wherein each extent entry corresponds to an extent of the second file. (Strasser [0014] The control program splits files stored on the file source into file segments [0034] As used herein, the term "computer file" or "file" includes, but is not limited to, files stored in a computer's memory, such files may include data, programs, logs, or other types of information used in a computer environment. Furthermore, the term shall include data fathered as snapshots of a computer system status.  [0049] After File1 and File2 have been segmented, both the small files and file segments are sorted into a list in descending order based on size. FIG. 3B illustrates the sorted list of files and file segments. It can be clearly seen that File1 is now split into two file segments File1a and File1b each of the size of 6 megabytes (together comprising the full File1 of 12 megabytes). Likewise, File2 is now split into two file segments File2a and File2b (together comprising the full File2 of 10 megabytes)(i.e. list is the container file, file segments corresponds to extent of the file)
Regarding Claim 16, Kottomtharayil, Strasser and Garimella teach
The system of claim 11, further comprising: receiving the plurality of extents from the plurality of worker nodes during a restore operation, wherein the first extent is received from the first worker node and the second extent is received from the second worker node; (Garimella [0013] federated backup system and method for the coordination and synchronization of backup and restore operations among a plurality of nodes (one or more worker application hosts and/or one or more worker backup hosts) to ensure data consistency. [0025] The master node acts as the initiator, coordinator, controller, and possibly as primary console for the entire backup and restore operation. All other worker application hosts and worker backup hosts function as the worker nodes and perform various backup and restore steps as directed by the master node.) 
and reconstructing the first file from the plurality of extents. (Strasser [0065] When splitting a file into file segments, a file header is affixed to each file segment. Some information in the affixed file header may be manipulated in order to be consistent with the file segment attributes. Specifically, the file size field in affixed file header should refer to the total size of a file segment. Otherwise, the file size field in a file segment should be set to the segmentation threshold. In order to restore files, a restore program should seek the first segment of a file, i.e., the file segment with an offset equal to zero. Similarly, a header will be attached to data respective of incremental backup process, or to snapshot data. This will make such data readily available and locatable when restore is necessary.) (i.e. restore/reconstruct the file from the segments/extents)
	Regarding Claim 17, Kottomtharayil, Strasser and Garimella teach
The system of claim 11, wherein: a size of each extent from the plurality of extents is less than the predetermined file size threshold. (Strasser [0015] each of the file segments does not exceed the segmentation threshold value.) (i.e. file split into segments/extents, each extent is a portion of the data for the file and less than predetermined file size threshold)
Regarding Claim 18, Kottomtharayil, Strasser and Garimella teach
The system of claim 11, wherein the plurality of extents is transmitted concurrent to corresponding worker nodes of the plurality of worker nodes. (Garimella [0030] The master node is the single point of control…This enables the synchronization required for the coordination of a larger piece of work, such as a backup and restore process)  [0043] As previously described in FIG. 1, a master node acts as the initiator, coordinator, controller and possibly the primary console for the entire backup and restore operation. All other worker application hosts (and possibly additional worker backup hosts) act as the worker nodes and perform various backup and restore steps as directed by the master node. )
Regarding Claim 19, Kottomtharayil, Strasser and Garimella teach
The system of claim 11, wherein at least one worker node of the plurality of worker nodes 
(Garimella [0043] As previously described in FIG. 1, a master node acts as the initiator, coordinator, controller and possibly the primary console for the entire backup and restore operation. All other worker application hosts (and possibly additional worker backup hosts) act as the worker nodes. [0049] The master node provides instructions to each worker node regarding which data to backup and where to place the data on the storage server) (i.e. the worker nodes implement the instruction from coordinating node to place data on the storage server, placing data on storage server is the function of the media agent on the worker nodes)
comprises a media agent configured to update a media agent index based on a corresponding extent of the plurality of extents, wherein the media agent index comprises information for restoring the corresponding extent from a secondary storage device in communication with the media agent.(Kottomtharayil [0118] the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108.)
Claim(s) 3-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil et al. (US 20190324661 A1), in view of Strasser et al. (US 20030126247 A1), further in view of Garimella et al. (US 20070214196 A1), further in view of Chellappa et al. (US 7681069 B1).
Regarding Claim 3, Kottomtharayil, Strasser and Garimella teach
The method of claim 1, further comprising: determining whether the first file has changed during the transmission of the plurality of extents of the first file; (Kottomtharayil [0281] The primary storage scanner 202 can scan an information store stored on or otherwise associated with one or more primary storage devices 104 once during a single scan session, and enable the system 100 to perform multiple, different secondary copy operations based on the single scan. In some embodiments, the scan occurs during a backup operation. [0282]the primary storage scanner 202 performs the scanning by processing a pre-compiled data set corresponding to files on the primary storage device 104. For instance, a data agent(s) 142 or other appropriate component in the system 100 may identify files to be backed up, files to be archived, relevant reporting information about files, or other metadata associated with the files in the information store 290 on a generally on-going basis. For instance, the data agent(s) 142 can collect such information at the time files are accessed, changed (e.g., created, deleted, or modified), or the like.)
	Kottomtharayil-Strasser-Garimella does not teach
and - 108 of 113 -in response to a determination that the first file has changed: stopping the transmission of the plurality of extents; and identifying that the first file is to be backed up when a subsequent request is received to perform a backup of the plurality of files.
	However, Chellappa teaches
and - 108 of 113 -in response to a determination that the first file has changed: stopping the transmission of the plurality of extents; (Chellappa col. 8, lines 2-5: the scan identifies files that have been altered since the last backup, when an incremental backup is being performed. In one embodiment, the scan also identifies data corruption during the scan of the inode file. Col. 8, lines 44-46: Similarly, if an interim corruption is detected in block 512, then the corrupt file can either be skipped if the corruption is not fatal, or the backup can be aborted if it is.) and identifying that the first file is to be backed up when a subsequent request is received to perform a backup of the plurality of files. (Chellappa Col. 9, line 65-Col 10, line 35: in some embodiments, corruption checking is performed only at the time when the inode file scan identifying files needed to be backed up is performed.) (i.e. the skipped or aborted file is identified for the subsequent backup and checked for corruption)
Kottomtharayil, Strasser, Garimella and Chellappa are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kottomtharayil, Strasser, Garimella and Chellappa before him or her to modify the Kottomtharayil-Strasser-Garimella system with Chellappa’s teaching. The motivation for doing so would be (Chellappa Abst) the data corruption checker can skip over minor corruptions and back up the non-corrupt files.
	Regarding Claim 4, Kottomtharayil, Strasser, Garimella and Chellappa teach
The method of claim 3, wherein the determination of the whether the first file has changed is performed by: comparing a first time at which the first file changed with a second time at which the first file changed; and determining that the first file has changed based on a difference in the first time with the second time.
(Kottomtharayil [0282]the primary storage scanner 202 performs the scanning by processing a pre-compiled data set corresponding to files on the primary storage device 104. For instance, a data agent(s) 142 or other appropriate component in the system 100 may identify files to be backed up, files to be archived, relevant reporting information about files, or other metadata associated with the files in the information store 290 on a generally on-going basis. For instance, the data agent(s) 142 can collect such information at the time files are accessed, changed (e.g., created, deleted, or modified), or the like. [0298]  the system 100 can track the metadata corresponding to the last modify date of the file ) (i.e. the system can track the file change between the first time and the second time)
	Regarding Claim 5, Kottomtharayil, Strasser, Garimella and Chellappa teach
The method of claim 1, further comprising: receiving a failure message that at least one extent of the plurality of extents has failed; and identifying that the first file is to be backed up when a subsequent request is received to perform a backup of the plurality of  files in response to the received failure message. (Chellappa Col. 8, lines 47-48: Error messages indicating the skip or abort may then be sent to the user accordingly.Col. 9, line 65-Col 10, line 35: in some embodiments, corruption checking is performed only at the time when the inode file scan identifying files needed to be backed up is performed.) (i.e. the skipped or aborted file is identified for the subsequent backup and checked for corruption)
Regarding Claim 13, Kottomtharayil, Strasser and Garimella teach
The system of claim 11, wherein the plurality of operations further comprises: determining whether the first file has changed during the transmission of the plurality of extents of the first file; (Kottomtharayil [0281] The primary storage scanner 202 can scan an information store stored on or otherwise associated with one or more primary storage devices 104 once during a single scan session, and enable the system 100 to perform multiple, different secondary copy operations based on the single scan. In some embodiments, the scan occurs during a backup operation. [0282]the primary storage scanner 202 performs the scanning by processing a pre-compiled data set corresponding to files on the primary storage device 104. For instance, a data agent(s) 142 or other appropriate component in the system 100 may identify files to be backed up, files to be archived, relevant reporting information about files, or other metadata associated with the files in the information store 290 on a generally on-going basis. For instance, the data agent(s) 142 can collect such information at the time files are accessed, changed (e.g., created, deleted, or modified), or the like.)
	Kottomtharayil-Strasser-Garimella does not teach
and - 108 of 113 -in response to a determination that the first file has changed: stopping the transmission of the plurality of extents; and identifying that the first file is to be backed up when a subsequent request is received to perform a backup of the plurality of files.
	However, Chellappa teaches
and - 108 of 113 -in response to a determination that the first file has changed: stopping the transmission of the plurality of extents; (Chellappa col. 8, lines 2-5: the scan identifies files that have been altered since the last backup, when an incremental backup is being performed. In one embodiment, the scan also identifies data corruption during the scan of the inode file. Col. 8, lines 44-46: Similarly, if an interim corruption is detected in block 512, then the corrupt file can either be skipped if the corruption is not fatal, or the backup can be aborted if it is.) and identifying that the first file is to be backed up when a subsequent request is received to perform a backup of the plurality of files. (Chellappa Col. 9, line 65-Col 10, line 35: in some embodiments, corruption checking is performed only at the time when the inode file scan identifying files needed to be backed up is performed.) (i.e. the skipped or aborted file is identified for the subsequent backup and checked for corruption)
Kottomtharayil, Strasser, Garimella and Chellappa are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kottomtharayil, Strasser, Garimella and Chellappa before him or her to modify the Kottomtharayil-Strasser-Garimella system with Chellappa’s teaching. The motivation for doing so would be (Chellappa Abst) the data corruption checker can skip over minor corruptions and back up the non-corrupt files.
	Regarding Claim 14, Kottomtharayil, Strasser, Garimella and Chellappa teach
The system of claim 13, wherein the determination of the whether the first file has changed is performed by: comparing a first time at which the first file changed with a second time at which the first file changed; and determining that the first file has changed based on a difference in the first time with the second time. (Kottomtharayil [0282]the primary storage scanner 202 performs the scanning by processing a pre-compiled data set corresponding to files on the primary storage device 104. For instance, a data agent(s) 142 or other appropriate component in the system 100 may identify files to be backed up, files to be archived, relevant reporting information about files, or other metadata associated with the files in the information store 290 on a generally on-going basis. For instance, the data agent(s) 142 can collect such information at the time files are accessed, changed (e.g., created, deleted, or modified), or the like. [0298]  the system 100 can track the metadata corresponding to the last modify date of the file ) (i.e. the system can track the file change between the first time and the second time)
	Regarding Claim 15, Kottomtharayil, Strasser, Garimella and Chellappa teach
The system of claim 11, wherein the plurality of operations further comprises: receiving a failure message that at least one extent of the plurality of extents has failed; and identifying that the first file is to be backed up when a subsequent request is received to perform a backup of the plurality of  files in response to the received failure message. (Chellappa Col. 8, lines 47-48: Error messages indicating the skip or abort may then be sent to the user accordingly.Col. 9, line 65-Col 10, line 35: in some embodiments, corruption checking is performed only at the time when the inode file scan identifying files needed to be backed up is performed.) (i.e. the skipped or aborted file is identified for the subsequent backup and checked for corruption)
Claim(s)10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil et al. (US 20190324661 A1), in view of Strasser et al. (US 20030126247 A1), further in view of Garimella et al. (US 20070214196 A1), further in view of Wolfe (US 10860432 B2).
Regarding Claim 10, Kottomtharayil, Strasser and Garimella teach
The method of claim 1, 
Kottomtharayil-Strasser-Garimella does not teach wherein the same extent selected from the plurality of extents is transmitted to at least two different worker nodes selected from the plurality of worker nodes.  
However, Wolfe teaches wherein the same extent selected from the plurality of extents is transmitted to at least two different worker nodes selected from the plurality of worker nodes. (Wolfe Abst: individual segments may be stored on more than one peer machine. Col. 7, lines 55-67: FIG. 3 is a block diagram depicting an example method of backing up data performed by a client computer. Operation 202 may include identifying at least one file to be backed up, where the file is stored locally on a client computer. Operation 204 may include encoding the file into K file segments, where K is an integer greater than one. Operation 206 may include requesting at least R*K storage blocks on a plurality of peer computers, were R is a redundancy factor. Operation 208 may include transmitting individual segments from the client computer to the plurality of peer computers such that each of the K segments is stored on at least R peer computers.)
Kottomtharayil, Strasser, Garimella and Wolfe are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kottomtharayil, Strasser, Garimella and Wolfe before him or her to modify the Kottomtharayil-Strasser-Garimella system with Wolfe’s teaching. The motivation for doing so would be (Wolfe Abst; Col. 1, line 62-63) individual segments may be stored on more than one peer machine and prevents catastrophic loss of data.
Regarding Claim 20, Kottomtharayil, Strasser and Garimella teach
The system of claim 11, 
Kottomtharayil-Strasser-Garimella does not teach wherein the same extent selected from the plurality of extents is transmitted to at least two different worker nodes selected from the plurality of worker nodes.  
However, Wolfe teaches wherein the same extent selected from the plurality of extents is transmitted to at least two different worker nodes selected from the plurality of worker nodes. (Wolfe Abst: individual segments may be stored on more than one peer machine. Col. 7, lines 55-67: FIG. 3 is a block diagram depicting an example method of backing up data performed by a client computer. Operation 202 may include identifying at least one file to be backed up, where the file is stored locally on a client computer. Operation 204 may include encoding the file into K file segments, where K is an integer greater than one. Operation 206 may include requesting at least R*K storage blocks on a plurality of peer computers, were R is a redundancy factor. Operation 208 may include transmitting individual segments from the client computer to the plurality of peer computers such that each of the K segments is stored on at least R peer computers.)
Kottomtharayil, Strasser, Garimella and Wolfe are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kottomtharayil, Strasser, Garimella and Wolfe before him or her to modify the Kottomtharayil-Strasser-Garimella system with Wolfe’s teaching. The motivation for doing so would be (Wolfe Abst; Col. 1, line 62-63) individual segments may be stored on more than one peer machine and prevents catastrophic loss of data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chopra; Shelesh et al. - US 10069909 B1- Dynamic parallel save streams for block level backups
Anglin; Matthew J. et al. - US 20120158666 A1 - RESTORING A RESTORE SET OF FILES FROM BACKUP OBJECTS STORED IN SEQUENTIAL BACKUP DEVICES
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                     /GAUTAM SAIN/Primary Examiner, Art Unit 2135